Citation Nr: 0119541	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-03 292	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to educational assistance benefits under Chapter 
32, Title 38, United States Code.  



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel




INTRODUCTION

The appellant has had active service since November 1983.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).


REMAND

A review of the record reflects that additional action by the 
RO is necessary before the Board can proceed with appellate 
review of the appellant's claim.  In his notice of 
disagreement received in February 2001, the appellant 
requested to testify in support of his claim before RO 
personnel.  He also indicated that, if his claim was not 
successfully reopened, he wanted to appeal to, and have a 
hearing before, the Board.  The RO acknowledged the 
appellant's hearing request in a statement of the case (SOC) 
issued in March 2001.  Therein, the RO explained that the SOC 
was being furnished in advance of the appellant's personal 
appearance, and that the appellant would be advised during 
the next few days of the date and time of his hearing.  A 
week later, the appellant submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals), which indicates that the 
appellant does "not want a BVA hearing."  This form is 
sufficient to constitute a withdrawal of the appellant's 
request for a Board hearing under 38 C.F.R. §§ 20.702(e), 
20.704(e) (2000), but not sufficient to constitute a 
withdrawal of his request for an RO hearing.  

Inasmuch as there is no documentation of record reflecting 
that the RO scheduled the appellant for a hearing before a 
hearing officer or that the veteran withdrew his request for 
an RO hearing, this case is REMANDED to the RO for the 
following development: 

1.  The RO should ensure that the 
appellant is scheduled for a hearing 
before a hearing officer at the 
appropriate VA regional office.    

2.  Upon completion of the requested 
development and any other indicated 
development, the RO should return the 
appellant's claims file to the Board for 
further appellate consideration.   

The purpose of this REMAND is to ensure that the appellant is 
afforded due process.  The Board intimates no opinion as to 
the merits of this appeal.  The appellant may submit 
additional evidence and present further argument in support 
of his appeal; however, he is not required to act until he is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




